


109 HRES 829 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 829
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Souder (for
			 himself, Mr. Shadegg,
			 Mr. King of Iowa,
			 Mr. Grijalva, and
			 Mr. Cole of Oklahoma) submitted the
			 following resolution; which was referred to the
			 Committee on Homeland
			 Security
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Shadow Wolves should be preserved and fostered as one
		  unit, located on the Tohono O’odham lands.
	
	
		Whereas in 1972, the 92nd Congress created a specialized
			 unit of Customs Patrol Officers known as the Shadow Wolves to patrol the
			 international land border within the Tohono O’odham sovereign Indian nation in
			 Arizona;
		Whereas the Shadow Wolves are Native Americans who combine
			 modern technology with traditional tracking techniques to identify, track and
			 arrest illegal drug smugglers along the 76 miles of border and within the 2.8
			 million acres of the Tohono O’odham nation;
		Whereas although never constituting more than 21
			 specialized agents, the Shadow Wolves have consistently succeeded in seizing
			 over 100,000 pounds of illegal narcotics annually;
		Whereas the Shadow Wolves are a singular example of a unit
			 that is uniquely suited to meet the special challenges in border protection
			 present in their area in a way that no other unit or combination of units could
			 be expected to match; and
		Whereas the Federal Government should take all reasonable
			 steps to prevent the loss of such a vital asset for the securing of our borders
			 and the fight against illegal narcotics trafficking: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the Shadow Wolves should be preserved and fostered as one
			 unit, located on the Tohono O’odham lands, so that they might continue to apply
			 their unique abilities in helping the United States to protect its
			 borders.
		
